Citation Nr: 0621419	
Decision Date: 07/20/06    Archive Date: 08/02/06

DOCKET NO.  96-42 697	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for a left wrist 
disability, to include as due to undiagnosed illness or other 
qualifying, chronic disability, pursuant to 38 U.S.C.A. 
§ 1117.  

3.  Entitlement to service connection for a left ankle 
disability, to include as due to undiagnosed illness or other 
qualifying, chronic disability, pursuant to 38 U.S.C.A. § 
1117.  

4.  Entitlement to service connection for a left knee 
disability, to include as due to undiagnosed illness or other 
qualifying, chronic disability, pursuant to 38 U.S.C.A. § 
1117.  

5.  Entitlement to an initial compensable rating for 
bilateral pes planus.  

6.  Entitlement to an initial rating in excess of 10 percent 
for a low back disability with degenerative disc disease and 
scoliosis.  

7.  Entitlement to an initial rating in excess of 10 percent 
for iritis (uveitis) and corneal scarring of the left eye.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Veteran and D.H.


ATTORNEY FOR THE BOARD

R. Giannecchini,  Counsel


INTRODUCTION

The veteran had active military service from December 1974 to 
April 1995.  

These matters come to the Board of Veterans' Appeals (Board) 
on appeal of May 1996 and July 2002 rating decisions.  During 
the course of the veteran's appeal, jurisdiction over the 
claims file was transferred from the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston Salem, North 
Carolina, to the RO in Hartford, Connecticut.  

The veteran testified before RO personnel in September 1996 
and December 2003; transcripts from those hearings are of 
record.  

As the appeal with respect to the veteran's claims for a low 
back disability, for pes planus, and for iritis and corneal 
scarring of the left eye emanate from the veteran's 
disagreement with the initial ratings assigned following 
those grants of service connection, the Board has 
characterized those claims as for higher initial ratings, in 
accordance with Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  

In addition, the Board notes that the RO denied the veteran's 
claim for service connection for a right hip disability.  The 
veteran appealed that decision.  In a November 2002 rating 
decision, the RO granted service-connection and assigned a 10 
percent rating for mild arthritic changes of the right hip 
with painful limitation of motion, effective May 1, 1995.  As 
such, the service connection issue is no longer in appellate 
status.  The Board also notes that at the above-noted 
December 2003 hearing, the veteran withdrew from appellate 
status the issue of an initial rating in excess of 30 percent 
for chondromalacia of the right knee as well as the issue of 
a rating in excess of 10 percent for degenerative joint 
disease of the right knee.  See 38 C.F.R. § 20.204(b) (2005).  

The Board notes that in response to a July 2003 rating 
decision, the veteran filed a notice of disagreement (NOD) 
(see December 2003 hearing transcript) with the December 4, 
2001, effective date assigned for the grant of a 30 percent 
rating for chondromalacia of the right knee.  The record does 
not reflect a statement of the case (SOC) in response to the 
veteran's NOD on this issue.  Consequently, the Board does 
not have jurisdiction to review the issue.  38 C.F.R. 
§§ 20.200, 20.202 (2005).  The issue will be remanded with 
instructions to issue an SOC.  

In February 2003 statements in support of claim (VA Form 21-
4138), the veteran claimed service connection for a bilateral 
shoulder disability, for a right wrist disability, for 
headaches, and for a stomach virus, all due to his service 
during the Persian Gulf War.  In addition, the veteran sought 
an increased rating for his service-connected tinea pedis.  
He also sought to reopen his claim for service connection for 
herpes simplex; the condition having been previously denied 
in a May 1996 rating decision.  As none of these claims have 
been adjudicated by the RO, they are not before the Board; 
hence, they are referred to the RO for appropriate action.  
The Board also notes that the veteran requested a dental 
rating for treatment purposes for his "front middle bottom 
tooth" which he reported was knocked out while in service.  
A review of the record reflects that in a July 1996 rating 
decision, the RO granted eligibility for dental treatment for 
teeth #'s 8, 14, 24, and 30.  In this case, tooth # 24 
appears to correspond to the veteran's description of "front 
middle bottom tooth."  Likewise, the veteran was afforded a 
dental examination in September 2004.  

(The decision below addresses the veteran's claim for service 
connection for a left ankle disability, to include as due to 
undiagnosed illness or other qualifying, chronic disability, 
pursuant to 38 U.S.C. § 1117.  Consideration of the remaining 
issues on appeal is deferred pending completion of the 
development sought in the remand that follows the decision 
below.)  


FINDINGS OF FACT

1.  While on active duty, the veteran served in the Southwest 
Asia Theater of Operations during the Persian Gulf War.  

2.  Other than subjective complaints of intermittent left 
ankle pain due to weather changes, the competent medical 
evidence does not reflect a left ankle disability; left ankle 
pain has not manifested itself to a degree of 10 percent or 
more under VA's Schedule of disability ratings.  


CONCLUSION OF LAW

The veteran does not have a left ankle disability that is the 
result of disease or injury incurred in or aggravated during 
active military service, to include as due to undiagnosed 
illness or other qualifying, chronic disability.  38 U.S.C.A. 
§§ 1110, 1131, 1117, 5107 (West 1991 & 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.317 (1998 and 2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2005).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

Here, the Board finds that all notification and development 
action needed to render a decision on the claim for service 
connection for a left ankle disability to include as due to 
undiagnosed illness or other qualifying, chronic disability, 
pursuant to 38 U.S.C.A. § 1117, on appeal has been 
accomplished.  

In this respect, through January 2002 and November 2004 
notice letters, a July 1996 statement of the case (SOC), and 
a supplemental SOCs (SSOC) in December 1996, July 2003, 
February 2004, and March 2004, the RO notified the veteran 
and his representative of the legal criteria governing his 
claim, the evidence that had been considered in connection 
with his claim, and the bases for the denial of his claim.  
After each, they were afforded the opportunity to respond.  
Hence, the Board finds that the veteran has received 
sufficient notice of the information and evidence needed to 
substantiate his claim, and has been afforded ample 
opportunity to submit such information and evidence.  

The Board notes that in March 2005, the RO obtained VA 
outpatient treatment records from the VA Medical Center 
(VAMC) in West Haven, Connecticut.  The RO has not considered 
those records in relation to the veteran's claim.  In this 
case, the records do not reflect findings or treatment 
regarding the veteran's left ankle.  As such, the records are 
not pertinent additional evidence, and a remand for 
consideration of the records by the RO is not warranted.  See 
38 C.F.R. §§ 19.31, 19.37 (2005).  

The Board also finds that the January 2002 and November 2004 
notice letters satisfy the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In those 
letters, the RO notified the veteran that VA was required to 
make reasonable efforts to obtain medical records, employment 
records, or records from other Federal agencies.  It 
requested that the veteran identify any medical providers 
from whom he wanted the RO to obtain and consider evidence.  
The veteran was also requested to submit evidence in his 
possession in support of his claim.  

Also as regards to VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims held that proper VCAA notice should notify the veteran 
of: (1) the evidence that is needed to substantiate the 
claim, (2) the evidence, if any, to be obtained by VA, and 
(3) the evidence, if any, to be provided by the claimant; and 
(4) VA must make a request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  As indicated above, the four content-of-notice 
requirements have been met in this case.  Likewise, in March 
2006, the RO provided notice to the veteran with regard to 
the assignment of effective dates and disability rating 
elements.  See Dingess and Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

Although the complete notice required by the VCAA was not 
provided until after the RO initially adjudicated the 
veteran's claim, "the appellant [was] provided the content-
complying notice to which he [was] entitled."  Pelegrini, 
18 Vet. App. at 122.  Consequently, the Board does not find 
that any late notice in this case under the VCAA requires 
remand to the RO.  Nothing about the evidence or any response 
to the RO's notification suggests that the case must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the claim on 
appeal.  Here, the veteran's service medical records have 
been associated with the claims file, and the RO has obtained 
identified treatment records from the West Haven VAMC and the 
VAMC in Newington, Connecticut.  In addition, records from 
the University of Connecticut Health Center and from the 
Veterans Home and Hospital in Rocky Hill, Connecticut, are 
associated with the claims file.  Furthermore, the veteran 
has undergone a number of VA examinations, the reports of 
which are of record.  Otherwise, neither the veteran nor his 
representative has alleged that there are any outstanding 
medical records probative of the veteran's claim that need to 
be obtained.  

The Board notes that in a November 2004 VA outpatient 
treatment record, the veteran appeared to identify that he 
was receiving disability benefits from the Social Security 
Administration (SSA).  The treatment record notes that the 
veteran's disability payments were effective May 1, 1995.  
The reported May 1, 1995, effective date is also the 
effective date of the veteran's initial grants of service 
connection for his service-connected disabilities.  In this 
case, the record has been thoroughly developed since May 1, 
1995, as noted above, to include treatment records, medical 
examinations, and the veteran's testimony regarding his left 
ankle.  It would also appear that the medical records 
associated with any SSA determination would be those records 
currently associated with the claims file.  Thus, the Board 
finds a remand to obtain any available SSA records is not 
warranted, and the duty to notify and assist the veteran with 
respect to his claim has been met.  38 U.S.C.A. § 5103.  

II. Analysis

The Board notes initially that the RO has considered the 
veteran's claim for service connection for a left ankle 
disability as directly related to service, and to include as 
due to undiagnosed illness or other qualifying, chronic 
disability pursuant to 38 U.S.C. § 1117.  The Board will 
likewise consider both theories of entitlement.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Considering the evidence in light of the above-noted 
criteria, the Board finds that the claim for service 
connection for a left ankle disability, on a direct basis, 
must be denied.  Here, notwithstanding the veteran's report 
that he currently suffers from a left ankle disability, a 
review of the claims file reflects no competent medical 
evidence of any such clinical finding.  In this regard, while 
the veteran did incur a left ankle sprain in service due to a 
motor vehicle accident, the reports of VA examination in 
November 1996, December 1998, and December 2002, note 
subjective complaints of left ankle pain but otherwise no 
objective findings of disability.  Radiographic studies of 
the left ankle have been negative.  Furthermore, the veteran 
has neither presented nor alluded to any medical evidence 
establishing that he suffers from a left ankle disability, 
and his hearing testimony reflects only that his left ankle 
aches during weather changes.  Hence, an essential 
requirement for service connection is not met.  

The Board notes that Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. §§ 1110, 1131.  Mere pain, alone, without a 
diagnosed or identifiable underlying malady or condition does 
not in and of itself constitute a disability for which 
service connection may be granted.  Sanchez-Benitez v. West, 
13 Vet. App. 282, 285 (1999), appeal dismissed in part, and 
vacated and remanded in part sub nom.  Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).  In the absence of 
proof of any current left ankle disability, service 
connection for a left ankle disability is not warranted.  See 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

The veteran has also argued that his left ankle pain is 
associated with his service in the Persian Gulf and is due to 
an undiagnosed illness.  

During the pendency of this appeal, with regard to Persian 
Gulf War claims, Congress revised the relevant statute, 
38 U.S.C. § 1117, effective March 1, 2002.  In this case, in 
the amended version, the term "chronic disability" was 
changed to "qualifying chronic disability," and the 
definition of "qualifying chronic disability" was expanded 
to include (a) undiagnosed illness, (b) a medically 
unexplained chronic multi-symptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms, or (c) any 
diagnosed illness that the Secretary determines, in 
regulations, warrants a presumption of service connection.  
Effective June 10, 2003, VA promulgated revised regulations 
to, in part, implement these statutory changes.  See 
38 C.F.R. § 3.317(a)(2).  The veteran was provided these 
regulations in the July 2003 SSOC.  

Under 38 U.S.C.A. § 1117(a)(1), compensation is warranted for 
a Persian Gulf veteran who exhibits objective indications of 
a "qualifying chronic disability" that became manifest 
during service on active duty in the Armed Forces in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent during the presumptive 
period prescribed by the Secretary.  The Board notes that the 
period within which such disabilities must become manifest to 
a compensable degree in order for entitlement to compensation 
to be established is December 31, 2006.  38 C.F.R. § 
3.317(a)(1)(i).  Furthermore, the chronic disability must not 
be attributed to any known clinical disease by history, 
physical examination, or laboratory tests.  38 U.S.C.A. § 
1117; 38 C.F.R. § 3.317(a), (b).

The term "objective indications of a qualifying chronic 
disability" include both "signs," in a medical sense of 
objective evidence perceptible to an examining physician, and 
other, non-medical indicators that are capable of independent 
verification.  38 C.F.R. § 3.317(a)(3).  

The new law also codified the same list of signs and symptoms 
of an undiagnosed illness as had previously been included in 
38 C.F.R. § 3.317.  Signs or symptoms that may be 
manifestations of an undiagnosed illness or a chronic multi-
symptom illness include the following, but are not limited 
to: fatigue, unexplained rashes or other dermatological signs 
or symptoms, headache, muscle pain, joint pain, neurological 
signs or symptoms, neuropsychological signs or symptoms, 
signs or symptoms involving the upper or lower respiratory 
system, sleep disturbances, gastrointestinal signs or 
symptoms, cardiovascular signs or symptoms, abnormal weight 
loss or menstrual disorders.  38 U.S.C.A. § 1117(g).  

The Board is mindful that the veteran was not provided the 
version of 38 C.F.R. § 3.317 in effect prior to the change in 
the statute and regulation.  In the present case, the new 
regulation does not materially change the law as it applies 
to the veteran's undiagnosed illness claim.  Furthermore, the 
revised statute and regulation are more favorable as compared 
to the statute and regulation in effect prior to the change.  
Therefore, the change in statute and regulation do not 
materially affect consideration of the veteran's claim.  

The Board finds that the veteran served in the Southwest Asia 
Theater of Operations.  The veteran's DD Form 214 reflects 
that he is the recipient of the Kuwait Liberation Medal and 
the Southwest Asia Service Medal.  A Persian Gulf veteran is 
defined as a veteran who served on active duty in the Armed 
Forces in the Southwest Asia Theater of operations during the 
Persian Gulf War.  38 U.S.C.A. § 1117(f); 38 C.F.R. 
§ 3.317(d)(1).  

Notwithstanding the above determination, what this case turns 
on, however, is whether the record presents a sound medical 
basis for attributing the veteran's claimed left ankle pain 
as a manifestation of a qualifying chronic disability 
associated with his service in the Southwest Asia Theater of 
operations.  Following a review of the medical evidence of 
record in light of the above criteria, the Board finds that 
the record does not provide a basis for an award of service 
connection for left ankle pain on the basis of an undiagnosed 
illness.  

Initially, the Board notes that findings from a report of 
December 2002 VA examination appear to indicate a 
relationship between the veteran's left ankle pain and the 
above noted motor vehicle accident in service in which the 
veteran suffered a left ankle sprain.  In the report of 
November 1996 VA examination the veteran was found to have 
some limitation of motion on dorsiflexion of his left ankle.  
Otherwise, the examination report, along with those in 
December 1998 and December 2002, reflects a normal clinical 
evaluation of the left ankle without any substantial 
complaints.  In particular, in the report of December 2002 VA 
examination, the veteran was noted as reporting that his left 
ankle bothered him periodically and that this occurred only 
during weather changes.  Thereafter, the veteran testified in 
December 2003 that he had only periodic problems with his 
left ankle.  

While there are questions as to both the etiology and 
frequency of the veteran's left ankle pain, nevertheless, a 
grant of service connection for a disability as a 
manifestation of undiagnosed illness requires that the 
disorder be at least 10 percent disabling in order to qualify 
for the applicable presumption.  Under 38 C.F.R. § 4.71a, 
Diagnostic Code 5271, a 10 percent rating is provided for 
moderate limitation of motion of the ankle.  As noted above, 
the medical evidence only reflects some limitation of motion 
of dorsiflexion during one VA medical examination.  There has 
not been any finding of limitation of flexion of the left 
ankle.  As such, the Board simply does not find that the 
veteran's left ankle pain/limitation of motion would 
approximate a 10 percent rating for moderate limitation of 
motion, even when pain and the associated functional losses 
are considered in accordance with 38 C.F.R. §§ 4.40, 4.45 
(2005).  Additionally, the veteran has not demonstrated, nor 
are his complaints of pain analogous to, ankylosis of the 
ankle or ankle joints (diagnostic codes 5270 and 5272), 
malunion of the os calcis or astragalus (diagnostic code 
5273) or astragalectomy (diagnostic code 5274).  

Thus, in light of the medical evidence of record and the fact 
that the veteran's left ankle pain does not warrant a 10 
percent rating under the applicable rating criteria, the 
evidence precludes the granting of service connection under 
the undiagnosed illness presumption.  Hence, service 
connection for a claimed left ankle disorder under the 
provisions of 38 U.S.C.A. § 1117 is precluded.  

In addition to the medical evidence noted above, the Board 
has considered the veteran's hearing testimony and written 
contentions with regard to his claim.  The Board emphasizes, 
however, that the claim turns on a medical matter.  As a 
layman, without the appropriate medical training and 
expertise, the veteran simply is not competent to render a 
probative opinion on a medical matter.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) (a layperson is generally not capable of 
opining on matters requiring medical knowledge).  

For all of these reasons, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
of service connection for a left ankle disability, to include 
as due to an undiagnosed illness or other qualifying chronic 
disability, and the claim must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the claim, that doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Entitlement to service connection for a left ankle disability 
is denied.  


REMAND

As noted in the Introduction, above, the December 2003 
hearing transcript reflects that the veteran filed an NOD 
with a July 2003 decision and the December 4, 2001, effective 
date assigned for the award of a 30 percent rating for 
chondromalacia of the right knee.  By filing an NOD to the 
above-noted decision, the veteran has initiated appellate 
review of that issue.  The next step in the appellate process 
is for the originating agency to issue to the veteran an SOC 
summarizing the relevant evidence, the applicable legal 
authority, and the reasons relied upon in making its 
determination.  See 38 C.F.R. § 19.29 (2005); Manlincon v. 
West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 
10 Vet. App. 433, 436 (1997).  As such, the RO should issue 
the veteran an SOC with respect to the December 4, 2001, 
effective date assigned for the grant of a 30 percent rating 
for chondromalacia of the right knee.  The Board emphasizes, 
however, that to obtain appellate review of any issue not 
currently in appellate status, a substantive appeal must be 
filed after an SOC is issued.  See 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2005).  

(The Board is cognizant that in a September 2005 rating 
decision, the RO reduced and assigned noncompensable ratings 
for the veteran's service-connected right knee 
chondromalacia, degenerative joint disease of the right knee, 
and mild arthritic changes of the right hip with painful 
limitation of motion.  The reductions were effective December 
1, 2005.  In October 2005, the veteran filed an NOD with the 
reduction of his awards.  That same month, the RO notified 
the veteran that it was establishing a temporary file to 
continue to process any claims not in appellate status.  

A review of VACOLS (Board of Veterans' Appeals Control and 
Locator System) reveals that an SOC with respect to the 
reduction and assignment of noncompensable ratings for the 
veteran's service-connected right knee chondromalacia, 
degenerative joint disease of the right knee, and mild 
arthritic changes of the right hip with painful limitation of 
motion was apparently issued in February 2006.  As such, the 
RO should review the claims file and any established 
temporary claims files and issue the veteran an SOC on the 
noted issues, if one has not been issued.)  

With respect to the veteran's claim for service connection 
for PTSD, a report of August 2001 VA examination reflects the 
veteran's report that if he had PTSD, the disability was due 
to childhood trauma.  Following a clinical evaluation, the 
examiner diagnosed the veteran with PTSD due to childhood 
trauma.  Thereafter, a January 2003 letter from the Hartford 
(Connecticut) Vet Center reflects a reporting by a Vet Center 
counselor of various traumatic and stressful incidents 
experienced by the veteran in service.  (see also Veteran's 
stressor statement received by the Board in March 2005).  
These traumas were reported as causing the veteran's PTSD.  
Additionally, the claims file reflects VA mental health 
clinical progress notes which note diagnoses of PTSD due to 
military/childhood trauma.  It is not apparent to the Board 
on which particular stressor(s) the diagnosis for PTSD due to 
military trauma is based.  As a result of the veteran's 
claimed service-related stressors (some of which have been 
corroborated by the veteran's service medical records) and a 
diagnosis of PTSD which appears to be based on one, if not 
more, of those stressors, further RO action is needed to 
ascertain whether there is a medical link between any 
corroborated stressor(s) and any diagnosis of PTSD.  

In doing so, the RO should again afford the veteran an 
opportunity to provide additional information regarding the 
alleged incidents, in particular, those stressor/incidents 
reported in the January 2003 Vet Center letter that are not 
already corroborated by service medical records.  In 
particular, if corroboration cannot be obtained through the 
United States Army and Joint Services Records Research Center 
(JSRRC), the RO should, at a minimum, seek information 
through the Department of the Army or other appropriate 
sources regarding the veteran's stressor claims.  In 
particular, such information should be obtained regarding (1) 
a car bomb explosion outside the veteran's living quarters 
while he and his family were stationed in Germany, and, (2) 
the veteran's assigned unit in Korea (1975-76), the 2nd 
Supply and Transportation Company, being stationed at a 
"Camp Casey" near the Demilitarized Zone (DMZ) in Korea.  

Since there is no legal requirement that the occurrence of 
specific in-service stressful experiences must be established 
only by official records, the veteran should also be invited 
to submit statements from former service comrades or others 
that establish the occurrence of his claimed in-service 
stressful experiences.  See Gaines v. West, 11 Vet. App. 353,  
359 (1998).  The RO is reminded that requiring corroboration 
of every detail, including the veteran's personal 
participation, defines "corroboration" far too narrowly.  
Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  The records 
need only imply the veteran's participation (e.g., to not 
controvert the veteran's assertion that he was present when 
the events his unit experienced occurred).  See Pentecost v. 
Principi, 16 Vet. App. 124, 128-129 (2002). 

After seeking verification of stressful experiences reported 
by the veteran, the RO should arrange for the veteran to 
undergo VA examination for the purposes of determining 
whether the corroborated in-service event(s) is/are 
sufficient to support a diagnosis of PTSD, before the claim 
for service connection of PTSD is considered on the merits.  
The veteran is hereby advised that failure to report to any 
scheduled examination(s), without good cause, may result in 
denial of the claim on appeal.  See 38 C.F.R. § 3.655 (2005).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  

With respect to the veteran's claims for iritis and corneal 
scarring of the left eye and for pes planus, as noted above, 
the RO obtained West Haven VAMC outpatient treatment records 
in March 2005.  These records reflected optometry and 
podiatry progress notes associated with evaluation of the 
veteran's eyes and feet.  The RO has not considered this 
evidence in relation to the veteran's claims.  As these 
records are pertinent additional evidence, consideration of 
the records by the RO is warranted.  See 38 C.F.R. §§ 19.31, 
19.37.  

In addition, with regard to the claim for iritis and corneal 
scarring, the Board is mindful that in a June 1998 VA Form 
21-4142 (Release of Medical Information), the veteran 
identified having been treated in March 1998 at the United 
States Submarine Base Hospital in Groton, Connecticut, for 
burning eyes.  The RO did not attempt to obtain the record(s) 
at that time.  In November 2002, the RO contacted the veteran 
by letter, and requested he fill out a new VA Form 21-4142 to 
allow the RO to obtain the identified record(s) from the 
submarine base hospital.  The veteran failed to submit a new 
VA Form 21-4142.  In the above-noted July 2003 SSOC, the RO 
notified the veteran that he had failed to submit a new VA 
Form 21-4142 and that a request for the record(s) could not 
be made.  

Thereafter, on a copy of a January 2005 VA Form 21-4138 
(Statement in Support of Claim) submitted by the veteran to 
the RO, a March 2005 notation from the Military Services 
Coordinator (who appears to be associated with the submarine 
base), reflects that the veteran's treatment records were no 
longer at the submarine base.  No subsequent correspondence 
or SSOC reflects the RO's notification to the veteran that 
the record(s) are not available.  In this case, it is not 
readily apparent who actually provided the RO with the copied 
January 2005 VA Form 21-4138.  As such, if the document was 
not provided by the veteran to the RO, the RO should notify 
the veteran that the identified March 1998 treatment 
record(s) is not available for review.  See 38 C.F.R. 
§ 3.159(e) (2005).  

Furthermore, with regard to those claims for higher ratings 
for low back disability with degenerative disc disease and 
scoliosis, and for bilateral pes planus, assessment of these 
disabilities on VA examination was last undertaken in 
December 1998.  Since that time, the veteran has testified 
that his low back disability and pes planus have worsened.  
In addition, an April 2002 outpatient treatment record 
reflects the veteran's complaint of recurrent low back pain 
without sciatica.  In a November 2003 podiatry note, the 
veteran complained of painful arches with standing and also 
reported fracturing his right metatarsal bone in January 
2003.  While the veteran did undergo a VA (joints) 
examination in December 2002, the examiner did not report any 
findings with regard to the veteran's low back or feet.  

As such, given the veteran's complaints since his last 
examination in December 1998, and the need for more 
contemporaneous findings, the veteran should be scheduled for 
VA examination(s) to evaluate his disabilities of the low 
back and feet.  See Olsen v. Principi, 3 Vet. App. 480, 482 
(1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992) (where the veteran claims that a disability is worse 
than when originally rated, and the available evidence is too 
old to adequately evaluate the current state of the 
condition, VA must provide a new examination); see also 38 
U.S.C.A. § 5103A(d) (West 2002 & Supp. 2005).  The veteran is 
hereby advised that failure to report to any scheduled 
examination, without good cause, may result in denial of the 
claim(s).  See 38 C.F.R. § 3.655.  

In addition, with respect to the veteran's claims for service 
connection for a left knee disability and for a left wrist 
disability, the Board remanded these issues to the RO in 
April 1998 for a VA examination.  The examiner, among other 
things, was to identify any disabilities associated with the 
left knee or left wrist and provide a medical opinion as to 
whether any identified disabilities were related to service.  
Service medical records document evidence of spurring in the 
veteran's left knee on X-ray.  They also document acute 
instances of left knee pain.  The veteran was diagnosed with 
a left wrist sprain following the motor vehicle accident in 
service.  Post-service medical records at the time of the 
Board's remand did not identify a left knee disability.  The 
record did document a diagnosis of carpal tunnel syndrome of 
the left wrist in August 1996.  A progress note dated in 
December 1996 reflects a diagnosis of tendonitis/wrist 
sprain.  Additionally, based on the electrodiagnostic 
evidence, the veteran was again diagnosed with carpal tunnel 
syndrome in October 1998.  

In this case, the medical evidence currently documents a left 
knee disability.  Degenerative arthritis of the left knee was 
first identified, per X-ray, during the post-remand VA 
examination in December 1998.  However, the examiner failed 
to provide an opinion regarding the disability and its 
relationship to service, and the record does not otherwise 
reflect any such opinion.  That was also the case on VA 
examination in December 2002, in which an X-ray of the 
veteran's left knee revealed degenerative changes, however 
the examiner failed to provide any nexus opinion.  
Additionally, the veteran submitted to the RO a January 2004 
progress note from the University of Connecticut Health 
Center (Sports Medicine).  The progress note appears to 
relate the veteran's left knee pain to his service-connected 
right knee disability.  At the same time, the physician noted 
that the veteran did not have any "overt" arthritis of the 
left knee.  The physician's finding is in direct contrast to 
the X-ray evidence reflecting degenerative changes in the 
left knee.  

With respect to a left wrist disability, in a report of 
November 1996 VA examination, the examiner did not confirm a 
finding of carpal tunnel syndrome.  In the report of December 
1998 VA examination, the examiner, without access to the 
electrodiagnostic test results, also did not find the veteran 
to have carpal tunnel syndrome following clinical testing.  
The electrodiagnostic test results were also not available to 
the VA examiner in December 2002 when he examined the 
veteran's left wrist.  The examiner did not report a finding 
of carpal tunnel syndrome.  At that time, the veteran 
continued to complain of pain and weakness in the left wrist.  

The Board is mindful that the RO, in its July 2003 SSOC, 
noted that, "There is no indication in any of [the 
veteran's] medical records, including the December 1998 and 
December 2002 VA joints examinations that the carpal tunnel 
syndrome was incurred during or is related to your military 
service."  In this case, the Board's remand order was to 
obtain a nexus opinion regarding any identified disability of 
the left wrist.  Such has not been undertaken.  Furthermore, 
the medical evidence with regard to a diagnosis of carpal 
tunnel syndrome is conflicting.  While there is diagnostic 
evidence of the disability, neither examiner, in December 
1998 or December 2002, found the veteran to have the 
disability.  At the same time, neither examiner had the 
opportunity to review those electrodiagnostic test reports 
which identified the veteran as having carpal tunnel 
syndrome.  

A remand by the Board confers on a claimant, as a matter of 
law, the right to compliance with the remand order, and the 
Secretary of Veterans Affairs has a concomitant duty to 
ensure compliance with the terms of the remand.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  As compliance with the 
Board's remand order regarding the veteran's claim for 
service connection for a left knee disability has not been 
met, the claim regrettably must be remanded to the RO for an 
additional VA medical examination and opinion.  The Board 
also finds that a medical examination and opinion with regard 
to the veteran's left wrist would be helpful to further 
assess whether the veteran does in fact have carpal tunnel 
syndrome or some other left wrist disability, and whether 
such disability is related to service, to include the in-
service motor vehicle accident.  38 U.S.C.A. § 5103A(d).  

As such, the veteran should be scheduled for VA 
examination(s), during which the examiner should be requested 
to identify any and all disabilities of the left knee and 
left wrist, and offer an opinion as to whether any such 
disabilities identified are related to the veteran's period 
of service, to include, with respect to the left knee, on a 
secondary basis to the veteran's service-connected right knee 
disability.  The veteran is again advised that failure to 
report to any scheduled examination, without good cause, may 
result in denial of the claim(s).  38 C.F.R. § 3.655.  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure that it has fully complied with the 
VCAA.  Hence, in addition to the actions requested above, the 
RO should also undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating the remaining claims on appeal.  

Accordingly, these matters are hereby REMANDED for the 
following action:

1.  An SOC addressing the issue of 
entitlement to an effective date earlier 
than December 4, 2001, for the award of a 
30 percent rating for chondromalacia of 
the right knee, should be sent to the 
veteran and his representative.  The 
veteran and his representative should be 
given an opportunity to appeal.  The 
veteran is hereby reminded that appellate 
consideration of this issue may be 
obtained only if a timely appeal is 
perfected after an SOC is issued.  The RO 
should not return this issue to the Board 
without a timely filed substantive 
appeal.  

Likewise, the RO should review the claims 
file and/or any established temporary 
files and determine if an SOC addressing 
the issues of reduction to noncompensable 
ratings for service-connected right knee 
chondromalacia, degenerative joint 
disease of the right knee, and mild 
arthritic changes of the right hip with 
painful limitation of motion has been 
issued.  If not, the RO should provide 
the veteran an SOC with regard to these 
issues.  

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should also 
invite the veteran to submit all 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
RO's letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

3.  The RO should notify the veteran, if 
warranted, of the unavailability of any 
records associated with his treatment for 
iritis in March 1998 at the United States 
Submarine Base in Groton, Connecticut.  

4.  The RO should afford the veteran an 
additional opportunity to provide 
information regarding his alleged in-
service stressful events (specifically, a 
car bomb explosion outside his living 
quarters while he was stationed in 
Germany, and being stationed with the 2nd 
Supply and Transportation Company at a 
"Camp Casey" near the DMZ).  Such 
information should include the dates 
(month and year), location, and why the 
event was stressful.  The veteran is 
advised that this information is vitally 
necessary, and that he must be as 
specific as possible because, without 
such detailed information, an adequate 
search for verifying information cannot 
be conducted.  The veteran should also be 
invited to submit statements from former 
service comrades or others to establish 
the occurrence of his claimed in-service 
stressful experience(s).  

5.  The RO should undertake any necessary 
development to independently verify those 
alleged stressful experiences that have 
not been already verified, through 
independent means, to include contacting 
the Department of the Army or appropriate 
agency.  Any additional action necessary 
for independent verification of the 
particular alleged stressors, to include 
follow-up action requested by the 
contacted entity, should be accomplished.  
If the search for corroborating 
information leads to negative results, 
the RO should notify the veteran of this 
fact, explain the efforts taken to obtain 
them, and describe further action to be 
taken.  

6.  After associating with the claims 
file all available records and/or 
responses received pursuant to the above-
requested development, the RO should 
schedule the veteran for a psychiatric 
examination.  Psychological testing 
should be conducted with a view toward 
determining whether the veteran in fact 
meets the criteria for a diagnosis of 
PTSD.  The examiner should review the 
test results, examine the veteran, and 
provide an opinion as to whether the 
veteran has symptomatology that meets the 
diagnostic criteria for PTSD.  The 
examiner should identify the specific 
stressor(s) underlying the diagnosis, and 
should comment upon the link between the 
current symptomatology and the veteran's 
verified stressor(s).

7.  After securing any additional 
records, the veteran should be scheduled 
for an orthopedic evaluation at the 
appropriate VA medical facility.  The 
entire claims file must be made available 
to and reviewed by the physician 
designated to examine the veteran.  All 
appropriate tests and studies (to include 
X-rays and range of motion studies, 
reported in degrees) should be 
accomplished, and all clinical findings 
should be reported in detail.

a.  Low Back Disability-The examiner 
should report range of motion of the low 
back in all directions (in degrees).  
Clinical findings should also include 
whether, during the examination, there is 
objective evidence of pain on motion (if 
pain on motion is present, the examiner 
should indicate at which point pain 
begins), weakness, excess fatigability, 
and/or incoordination associated with the 
low back; and whether, and to what 
extent, the veteran experiences 
functional loss due to pain and/or any of 
the other symptoms noted above during 
flare-ups or with repeated use.  The 
examiner should express such functional 
losses in terms of additional degrees of 
limited motion.  

In addition, the examiner should identify 
whether the veteran suffers from 
intervertebral disc syndrome, and if so, 
whether such results in incapacitating 
episodes (bed rest and treatment 
prescribed by a physician) and the 
duration of any incapacitating episodes.  
The examiner should also identify any 
neurological deficits associated with the 
low back disability (e.g., sciatica) and 
identify the severity (slight, moderate, 
or severe) of any neurological deficits.  

b.  Pes Planus-The examiner should 
evaluate the veteran's pes planus and 
report, in particular, whether there is 
objective evidence of marked deformity 
(pronation, abduction, etc.), pain on 
manipulation and use of the feet 
accentuated, characteristic callosities, 
swelling, and/or marked inward 
displacement and severe spasm of the 
tendo-Achilles on manipulation.  The 
examiner should also identify whether the 
veteran's pes planus is improved by 
orthopedic shoes or appliances.  

c.  Left Knee and Left Wrist-The 
examiner should be asked to review the 
claims file, examine the veteran, and 
provide an opinion as to whether it is at 
least as likely as not (i.e., there is at 
least a 50 percent probability) that any 
diagnosed entity associated with the 
veteran's left knee or left wrist is 
related to the veteran's period of active 
military service.  Such an opinion should 
also include whether any left knee 
disability has been caused or aggravated 
(worsening of any underlying joint 
disability or disease versus a temporary 
flare-up of symptoms) by the veteran's 
service-connected right knee disability.  
If aggravation by service-connected right 
knee disability is found, the physician 
should attempt to quantify the degree of 
additional disability resulting from the 
aggravation.  

Additionally, if the examiner does not 
find evidence of any left wrist or left 
knee disability to account for the 
veteran's symptoms, he or she should 
opine as to the origin of any objective 
indications of any pain/weakness, to 
include whether such pain/weakness is 
related to an in-service motor vehicle 
accident.  The examiner should 
specifically determine if the left wrist 
and left knee pain/weakness can be 
attributed to a known clinical diagnosis.  
The examiner should set forth all 
orthopedic examination findings, along 
with the complete rationale for the 
opinions expressed.  

8.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the claims remaining 
on appeal (to include consideration of 
those West Haven VAMC outpatient 
treatment records obtained in March 
2005).  If any benefit sought is not 
granted, the veteran and his 
representative should be furnished with 
an SSOC and afforded an opportunity to 
respond before the record is returned to 
the Board for further review.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


